Citation Nr: 0739969	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  98-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of right arm thrombophlebitis, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1982 to December 1988, to include active duty training 
service from April to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2000, 
December 2003, and March 2006, at which time it was remanded 
for additional development.

In May 2000, the veteran testified at a hearing before a 
Veterans Law Judge who is no longer with the Board.  In June 
2006, the veteran testified before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets further delay in the veteran's case but has 
determined that an additional remand is necessary to properly 
adjudicate the veteran's claim.

In December 2003, the Board remanded the veteran's claim so 
that he could be afforded a VA examination.  Specific 
requirements were given for the VA examination.  The veteran 
was afforded this examination in May 2005.  However, a review 
of the examination report indicates it did not address all of 
the requirements of the December 2003 remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  While the RO complied with the 
December 2003 remand in that the veteran was afforded an 
examination, the RO did not ensure that the examination 
report contained all of the information indicated in the 
remand.

Specifically, the Board notes that the examiner did not 
provide an opinion as to whether the veteran's right arm 
thrombophlebitis was manifested by persistent edema that is 
not completely relieved by elevation of the arm, with or 
without beginning statis pigmentation or eczema.  In 
addition, the examiner did not solicit the veteran's symptoms 
regarding numbness in his arm, which he described during the 
June 2006 Board hearing.  Therefore, the examiner also did 
not provide an opinion as to whether these symptoms were 
neurological or sensory in nature.  

Accordingly, the case is REMANDED for the following action:

In compliance with the December 2003 Board 
remand, the veteran should be scheduled 
for a VA examination to determine the 
nature and extent of disability due to 
right arm thrombophlebitis.  The RO is 
informed that the veteran stated during 
his June 2006 hearing that he currently 
lived at the Salvation Army Veterans 
Shelter.

The examiner should report all findings 
relative to thrombophlebitis of the right 
arm.  The examiner must also note whether 
the veteran's right arm thrombophlebitis 
is manifested by persistent edema that is 
not completely relieved be elevation of 
the arm, with or without beginning statis 
pigmentation or eczema.  The presence or 
absence of a neurologic deficit or sensory 
deficit due to the thrombophlebitis should 
be identified.   The examination report 
should comply with the rating criteria.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)

